PER CURIAM.
It appearing that the appellant’s motion under Florida Rule of Criminal Procedure 3.850 was filed and considered and ruled upon by the trial court while appellant’s petition for review to the Florida Supreme Court was pending, and that jurisdiction to consider the Rule 3.850 motion was not relinquished to the trial court, the trial court’s denial of the appellant’s Rule 3.850 motion is affirmed on the sole ground that the trial court was without jurisdiction over the motion, without prejudice to the right of the appellant to file such motion after disposition of his pending appeal and the return of jurisdiction to the trial court. See State v. Meneses, 392 So.2d 905 (Fla.1981).
Affirmed.